Citation Nr: 0433147	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  97-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected gynecomastia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to September 
1995 with two years and eight months of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that granted service connection for bilateral gynecomastia 
and assigned a noncompensable evaluation.  

The veteran appeared before the undersigned in a Travel Board 
hearing held in September 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected residuals of bilateral 
gynecomastia is productive of no greater than mild discomfort 
over the right pectoral muscle without objective evidence of 
tenderness, lumps, disfigurement, or impairment of function, 
and there is no evidence of recurrences.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for service-connected bilateral gynecomastia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.116, 4.118, Diagnostic 
Codes 7628, 7806-7819 (2004); 7806-7819 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Additionally, VA must advise the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board finds that VA provided the veteran 
with the necessary information concerning the VCAA in a 
letter dated in November 2003.  
In that letter, the RO notified the veteran of the 
information and evidence needed to substantiate a claim for 
an initial compensable evaluation for his service-connected 
gynecomastia.  The veteran did not provide any additional 
evidence since the issuance of the VCAA letter.  In fact, 
during his personal hearing held in September 2004, the 
veteran indicated that he had no further evidence to submit 
in support of his claim.  In view of the foregoing, the Board 
finds that VA has satisfied its duties to notify the veteran 
under the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in February 1996, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his initial compensable 
evaluation claim.  Nonetheless, the Board finds that the lack 
of such a pre-decision notice is not prejudicial to the 
veteran in this case.  As noted above, the VCAA notice was 
provided by the RO in November 2003.  Subsequently, the RO 
reconsidered the veteran's claim as evidenced by the 
Supplemental Statement of the Case (SSOC) dated in February 
2004 that contained the pertinent provisions of the VCAA.  
The Board notes that the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The Board points out here that the veteran was not apprised, 
however, of the current regulations that pertain to diseases 
of the skin.  Effective August 30, 2002, the regulatory 
provisions that pertain to skin diseases under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 et seq. were amended.  The 
veteran's service-connected residuals of gynecomastia has 
been rated pursuant to the regulations in place prior to 
August 30, 2002.  The veteran's service-connected disability 
was also considered under another diagnostic code, that is 
Diagnostic Code 7628, for benign neoplasms of the 
gynecological system or breast.  That code provides that the 
disability be rated according to impairment in function of 
the urinary or gynecological systems, or skin.  38 C.F.R. 
§ 4.116, Diagnostic Code 7628 (2004).  

Notwithstanding the fact that the veteran did not receive 
notice of the amended regulations that pertain to skin 
diseases under 38 C.F.R. § 4.118, Diagnostic Code 7800 et 
seq., the fact is that none of the pertinent diagnostic codes 
provide for a compensable rating for the veteran's service-
connected disability manifested by gynecomastia.  That is, 
there is no competent evidence of record to support a 
compensable evaluation for the veteran's service-connected 
residuals of gynecomastia.  The Board notes, in particular, 
the clinical findings reported during the most recent VA 
examination conducted in December 2003.  Essentially, the 
examiner found at that time no symptomatology to substantiate 
impairment attributable to the veteran's service-connected 
disability so as to warrant a compensable evaluation under 
any of the prior or current pertinent rating criteria.  There 
were no local skin symptoms, systemic symptoms, or impairment 
of function indicated.  Thus, in this respect, the Board 
notes that the failure to notify the veteran of the 
prevailing regulations is harmless.  
In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  The veteran has submitted additional post-
service medical records in support of his claim.  There is no 
indication of unobtained evidence that might aid the 
veteran's claim or that might be pertinent to the bases of 
the denial of his claim.  As noted above, the veteran 
indicated during his hearing that he had no further evidence 
to submit.  Thus, the Board finds that VA's duty to assist 
the veteran in obtaining relevant records has been satisfied.  
38 C.F.R. § 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
a VA examination was conducted in December 2003.  The 
clinical findings during that examination clearly addressed 
the symptomatology associated with the veteran's service-
connected gynecomastia.  The examiner noted the presence of 
or the absence of specific symptoms of the veteran's service-
connected disability, such as residual scarring, limitation 
of motion, and impairment of function.  The Board does 
recognize that during the veteran's personal hearing 
conducted in September 2004, the veteran reported that a VA 
examination was scheduled for October 2004.  There is no 
indication in the record, however, of a pending VA 
examination or notations that refer to a request for an 
examination.  Moreover, as stated above, given the medical 
findings as reported during the December 2003 VA examination, 
the Board notes that there is no basis to request another 
examination or ask for a medical opinion regarding the issue 
on appeal.  The evidence as it stands is adequate to render 
an informed decision on the matter on appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled 
and deciding the appeal is not prejudicial to the veteran.  
 

I.  Factual Background

Service connection for bilateral gynecomastia was granted in 
a February 1996 rating decision and assigned a noncompensable 
(zero percent) evaluation.  The veteran's service medical 
records reveal that a bilateral subcutaneous mastectomy was 
performed in June 1986.  

A June 1997 VA examination report contains a diagnosis of 
status post bilateral breast biopsy and healed scars above 
the nipples on both breasts from biopsies.  

Darnall Community Hospital records dated from 1996 to 2002 
relate to treatment of other disabilities and do not contain 
information regarding any treatment for gynecomastia.  

VA outpatient records dated from February 2000 to September 
2001 are silent for any complaints or treatment related to 
the veteran's service-connected gynecomastia.  

A VA examination report dated in December 2003 includes a 
recitation of the veteran's history of a bilateral mastectomy 
during service in 1986.  Noted are current complaints of 
occasional brief sharp pain upon reaching for objects.  The 
examiner noted that the veteran had some relief with motion 
of his arms and could continue to use his arms without 
discomfort.  Objective findings included no evidence of 
disfigurement, with asymptomatic, well-healed, superficial, 
nonadherent, non-tender scars, of the same color of the 
surrounding skin, horizontally crossing the breast areas.  
The examiner noted no evidence of gynecomastia, but reported 
the presence of a lot of fat tissue locally with mild 
discomfort over the right pectoral muscle, not over the 
breasts, and with no lumps present.  The diagnosis was 
history of gynecomastia, post-operative, and no recurrence.  




In September 2004, the veteran had a personal hearing, at 
which time he testified that he had painful and tender scars 
bilaterally, that when he raised his arms above his head he 
experienced pain and pressure in his chest, and that it was 
painful when he was touched in the breast area.  He also 
reported that he had radiating pain down through his 
shoulder.  

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  

When the issue for consideration relates to a disorder 
unlisted within VA regulations, such disability is to be 
evaluated pursuant to the rating criteria for a closely 
related disease or injury, where the anatomical functions and 
symptomatology are analogous.  38 C.F.R. § 4.20 (2004).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

In the initial rating decision in which service connection 
for residuals of gynecomastia was granted, the RO rated the 
veteran's service-connected disability under Diagnostic Code 
7819, which pertained to new, benign growths of the skin.  
That diagnostic code directs a rating pursuant to Diagnostic 
Code 7806, as for eczema.  It provided for a noncompensable 
evaluation for slight exfoliation, exudation or itching, on a 
nonexposed surface or small area.  A higher evaluation of 
10 percent was warranted if there was evidence of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  38 C.F.R. 4.118, Diagnostic Code 
7806 (1996).  

Currently, the veteran's service-connected residuals of 
gynecomastia has been considered under Diagnostic Code 7819, 
38 C.F.R. 4.118 (2002), as well as Diagnostic Code 7628, 
which pertains to benign neoplasms of the gynecological 
system or breast.  38 C.F.R. § 4.116, Diagnostic Code 7628 
(2004).  Diagnostic Code 7628 provides that residuals of 
gynecomastia is to be rated according to the impairment in 
function of the urinary or gynecological systems, or skin.  
Id.  

The Board notes that from August 30, 2002, the Schedule of 
Ratings that pertain to diseases of the skin was amended.  
Effective August 30, 2002, the regulations that pertain to 
diseases of the skin are as follows:  

An 80 percent evaluation is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).  

A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  
A 30 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.

One characteristic of disfigurement warrants a 10 percent 
evaluation.  Id.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  Id.  

Under the revised rating criteria provided by Diagnostic Code 
7806, a zero percent rating is assigned for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of the exposed areas are affected, 
and; no more than topical therapy is required during a period 
of twelve months.

A 10 percent rating is assigned where at least five percent 
but not more than 20 percent of the entire body is affected, 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immuno-suppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.

The highest rating of 60 percent is assigned when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

III. Analysis

The Board recognizes that in view of the fact that the 
veteran disagreed with the initial rating action in which 
service connection was granted for gynecomastia, it is 
incumbent on the Board to review the claims folder in its 
entirety prior to making any final decision.  As noted above, 
a claim on appeal by virtue of the veteran's disagreement 
with the initial rating award and not yet ultimately resolved 
is an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Evidence 
contemporaneous with the claim of service connection and with 
the rating decision granting service connection is most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id. at 126.  

At the outset, the Board notes that upon a review of the 
claims folder in its entirety, there is no evidence to 
substantiate entitlement to an initial compensable evaluation 
for service-connected residuals of gynecomastia.  For the 
foregoing reasons, the veteran's claim of an initial 
compensable evaluation for service-connected gynecomastia is 
denied.  

Essentially, the competent evidence of record does not 
substantiate impairment attributable to the veteran's 
service-connected gynecomastia to the extent required for an 
initial compensable evaluation at any stage.  In other words, 
there is no competent evidence to support a compensable 
evaluation for his service-connected gynecomastia from the 
time in which service connection was granted to date.  
Fenderson v. West, 12 Vet. App. 119.  Specifically, service 
medical records support that the veteran underwent a 
bilateral mastectomy in 1986 without complications or 
recurrences.  No additional symtomatology from his mastectomy 
is indicated during service.  In fact, there are no 
indications that the veteran complained of symptoms 
particular to his post-operative gynecomastia.  

Further, post-service records show that no recurrence of 
gynecomastia has occurred since the initial surgery in 1986 
and that the veteran's complaints are not substantiated 
generally by the medical evidence of record.  Specifically, 
the clinical findings during the June 1997 VA examination 
merely report a diagnosis of status post-operative bilateral 
biopsy with asymptomatic scars in the surgical area.  In the 
examination report from the December 2003 VA examination, the 
examiner noted absolutely no symptoms other than mild 
discomfort as reported by the veteran.  The examiner found no 
symptoms attributable to residuals of gynecomastia that 
resulted in any impairment in function of the urinary or 
gynecological systems, or the skin so as to warrant a 
compensable evaluation under 38 C.F.R. § 4.116, Diagnostic 
Code 7628.  

Moreover, the medical records clearly do not support an 
initial compensable evaluation under the revised rating 
criteria for Diagnostic Codes 7806-7819.  There are no 
clinical data to support that residuals of gynecomastia have 
impaired the veteran's ability to function.  Additionally, 
there is no clinical evidence that his disability affects at 
least five percent of the entire body, or that the affected 
area are exposed, or that the veteran has been required to 
undergo intermittent systemic therapy such as corticosteroids 
or other immuno-suppressive drugs for any period of time so 
as to warrant a 10 percent rating under this code.  38 C.F.R. 
§ 4.118, 7806 (2004).  

Under the former rating criteria associated with skin 
diseases, there is also no competent evidence to substantiate 
an initial compensable evaluation for service-connected 
gynecomastia.  In none of the medical records has there been 
any evidence of exfoliation, exudation or itching involving 
an exposed surface or extensive area.  In fact, the veteran 
has not reported such symptoms.  There is also no indication 
of impairment of function.  Thus, a compensable, that is 
10 percent, rating under 38 C.F.R. 4.118, Diagnostic Codes 
7806-7819 (1996) is not warranted.  
In reaching this decision, the Board has considered the 
complete history of the veteran's residuals of gynecomastia, 
as well as the current clinical manifestations of this 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The Board 
finds no other potentially applicable rating code which would 
afford a compensable rating.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In short, the current medical 
evidence, as previously discussed, properly reflects no more 
than a noncompensable evaluation for service-connected 
residuals of gynecomastia.  

Additionally, the veteran's own assertions fall short of 
competent evidence to support the assignment of an initial 
compensable evaluation for his service-connected disability.  
The veteran in this case has not shown evidence of the 
requisite degree of medical training and knowledge to render 
his own assertions as to the extent or nature of his 
disability or the degree of severity of his gynecomastia 
medically competent.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494.  

The veteran's claim for an initial compensable evaluation for 
his service-connected gynecomastia is, therefore, denied.  




ORDER

Entitlement to an initial compensable evaluation for service-
connected gynecomastia is denied.  



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



